02-12-542 & 543-CR







 


















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00543-CR
 
 



Kasey
  Marilyn Green
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From County Criminal
  Court No. 2
 
of
  Tarrant County (1273119)
 
January
  24, 2013
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed.
 
 
SECOND DISTRICT COURT OF APPEALS 
 
 
 
PER CURIAM
 
 
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00542-CR
NO. 02-12-00543-CR
 
 



Kasey Marilyn Green


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM County
Criminal Court No. 2 OF TARRANT COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Kasey Marilyn Green attempts to appeal from her convictions for DWI.  The trial
court’s certifications state that “the defendant has waived the right of
appeal.”  See Tex. R. App. P. 25.2(a)(2).  On November 15, 2012, we
notified Green that these appeals would be dismissed pursuant to the trial
court’s certifications unless she or any party desiring to continue the appeals
filed a response on or before November 26, 2012, showing grounds for continuing
them.  See Tex. R. App. P. 25.2(d), 44.3.  We have not received a
response.  Therefore, in accordance with the trial court’s certifications, we
dismiss these appeals.  See Tex. R. App. P. 43.2(f).
 
 
PER CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  January 24, 2013




[1]See Tex. R. App. P. 47.4.